 Case 3:21-cv-00227-SMY Document 15 Filed 05/27/21 Page 1 of 4 Page ID #70




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MARK RAMOS,                                       )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )   Case No. 21-CV-227-SMY
                                                   )
 CASEY’S GENERAL STORES, INC. and                  )
 EBONY SUNKINS,                                    )
                                                   )
                         Defendants.               )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Now pending before the Court is Plaintiff Mark Ramos’ Motion to Remand (Doc. 10).

Defendants Casey’s General Stores, Inc. (“Casey’s”) and Ebony Sunkins oppose the motion (Doc.

13). For the following reasons, the motion is DENIED.

                                           Background

       Ramos alleges that he was injured when he slipped and fell on a patch of ice on the parking

of lot of a Casey’s General Store in Mascoutah, Illinois on December 24, 2019 (Doc. 1-1). In a

Complaint filed in the Circuit Court of St. Clair County on February 2, 2021, he asserts negligence

claims against Casey’s and its employee, Sunkins. Specifically, he alleges that Casey’s was

negligent by failing to maintain its property in a safe condition, failing to remove ice, and failing

to warn him about the unsafe conditions (Count 1). He alleges that Sunkins, as an agent and

employee, was negligent in failing to manage and inspect the property, failing to remove ice, and

failing to maintain the property in a safe condition (Count 2). Ramos claims to have suffered

extensive injuries, disability, pain and suffering, lost wages, and lost future earning capacity. He

seeks damages in excess of $50,000.


                                            Page 1 of 4
 Case 3:21-cv-00227-SMY Document 15 Filed 05/27/21 Page 2 of 4 Page ID #71




       Defendants removed the case to this court on February 26, 2021, asserting subject matter

jurisdiction based on diversity of citizenship. 28 U.S.C. § 1332(a). According to Defendants,

Casey’s is an Iowa corporation with its principal place of business in Iowa (Doc. 1-4; Robert

Truhlsen Affidavit). Both Sunkins and Ramos are citizens of Illinois (Doc. 1, p. 2). Sunkins was

not employed by Casey’s at the Mascoutah store on December 24, 2019 and had no job duties or

responsibilities at that store at the time (Doc. 13-1; Ebony Sunkins Affidavit). In addition, Sunkins

did not become a manager at the Mascoutah store until several months after December 24, 2019

and has no personal knowledge of the condition of the store on that date (Id.).

                                             Discussion

       “Any civil action brought in a state court of which the district courts of the United States

have original jurisdiction may be removed by the defendant or the defendants, to the district court

of the United States for the district or division embracing the place where such action is pending.”

28 U.S.C. § 1441(a). The removal statute is construed narrowly, and doubts concerning removal

are resolved in favor of remand. Doe v. Allied-Signal, Inc., 985 F.2s 908, 911 (7th Cir.1993). The

party seeking removal has the burden of establishing jurisdiction of the district court. See In re

Brand Name Prescription Drugs Antitrust Litig., 123 F.3d 599, 607 (7th Cir.1997). “A defendant

meets this burden by supporting allegations of jurisdiction with ‘competent proof,’ which in [the

Seventh Circuit] requires the defendant to offer evidence which proves ‘to a reasonable probability

that jurisdiction exists.’” Chase v. Shop ‘N Save Warehouse Foods, Inc., 110 F.3d 424, 427 (7th

Cir.1997) (citations omitted). If the district court lacks subject matter jurisdiction, the action must

be remanded to state court pursuant to 28 U.S.C. § 1447(c).

        “For a cause to be within the diversity jurisdiction of the federal courts, diversity must be

‘complete,’ meaning that no plaintiff may be a citizen of the same state as any defendant.” Fidelity



                                             Page 2 of 4
 Case 3:21-cv-00227-SMY Document 15 Filed 05/27/21 Page 3 of 4 Page ID #72




& Deposit Co. of Md. V. City of Sheboygan Falls, 713 F.2d 1261, 1264 (7th Cir. 1983).

Additionally, an amount in excess of $75,000, exclusive of interest and costs, must be in

controversy. See 28 U.S.C. § 1332(a)(1). In this case, there is no dispute that the amount is

controversy is in excess of $75,000; what is disputed is diversity of citizenship.

        Typically, the lack of diversity of citizenship requires remand back to state court.

However, Defendants argue that Sunkins’ citizenship should be ignored because she has been

fraudulently joined. Out-of-state defendants seeking removal must clear a high hurdle to show

that a plaintiff fraudulently joined a party. “The defendant must show that, after resolving all

issues of fact and law in favor of the plaintiff, the plaintiff cannot establish a cause of action against

the in-state defendant.” Poulos v. Naas Foods, Inc., 959 F.2d 69, 73 (7th Cir. 1992). Where the

defendant makes such a showing, the federal court may “disregard, for jurisdictional purposes, the

citizenship of certain nondiverse defendants, and thereby retain jurisdiction.” Morris v. Nuzzo,

718 F.3d 660, 666 (7th Cir. 2013) (quoting Schur v. L.A. Weight Loss Centers, 577 F.3d at 752,

763 (7th Cir. 2009)).

        Ramos alleges that Sunkins owed a duty as “an agent and employee” of Casey’s and that

she “possessed, operated, managed, maintained and controlled or had a duty to possess, operate,

manage, maintain and control, both directly and indirectly, individually and through its agents,

servants and employees, the premises upon which it conducted business located” in Mascoutah,

Illinois (Doc. 1-1, p. 6). He further alleges that Sunkins invited the public onto the premises and

that she “carelessly and negligently caused and permitted the premises to become and remain in a

dangerous condition for person using said premises, especially patrons” and that she knew of the

dangerous conditions (Id. 7).




                                              Page 3 of 4
 Case 3:21-cv-00227-SMY Document 15 Filed 05/27/21 Page 4 of 4 Page ID #73




       “An agent is subject to tort liability to a third party by the agent’s conduct only when the

agent’s conduct breaches a duty that the agent owes to the third party.” Bovan v. American Family

Life. Ins. Co., 897 N.E.2d 288, 295 (Ill. App. Ct. 2008); Schur v. L.A. Weight Loss Centers, Inc.,

577 F.3d 752, 765-766 (7th Cir. 2009). A duty of care flows from the relationship between the

parties and there is no such relationship between Ramos and Sunkins. Sunkins attests that she

was not employed at the Casey’s store in Mascoutah on December 24, 2019 and that she did not

become the manager of that store until several months later (Doc. 13-1). Plaintiff has provided no

counter evidence refuting Sunkins’ affidavit. Thus, the Court finds that Sunkins is fraudulently

joined and her citizenship is ignored for jurisdictional purposes. Plaintiff’s Motion to Remand

(Doc. 10) is DENIED.

       IT IS SO ORDERED.

       DATED: May 27, 2021



                                                    STACI M. YANDLE
                                                    United States District Judge




                                           Page 4 of 4
